Citation Nr: 1422710	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus.

2.  Entitlement to service connection for disabilities of the feet.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a mental disability.

(The issue of entitlement to waiver of overpayment in the amount of $14,717.00 is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1974 to May 1975.  He also had periods of service from July 1977 to July 1980 and July 1983 to March 1987 but these periods of service are not considered eligible for VA benefits.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2009 the RO denied service connection for disabilities of the feet, heart, and mental health.  The RO denied service connection for lupus in May 2011, and confirmed this denial in a September 2011 rating decision.  The Veteran requested a hearing in September 2008 but reportedly did not appear for the hearing that was scheduled in January 2009, nor did he indicate any desire to reschedule.  Therefore his hearing request is considered withdrawn.

The RO previously denied service connection for a nervous condition in a June 1989 administrative decision on the basis of the Veteran's third period of service being ineligible for VA benefits.  The RO never adjudicated the merits of the Veteran's claim for a nervous condition.  Also, a nervous condition is not the same disability as depression, which is the Veteran's present diagnosed mental health disability.  Therefore, the service connection claim presently on appeal has never been finally adjudicated by the RO; and the threshold issue of whether new and material evidence has been received to reopen the claim will not be addressed by the Board.  See Boggs v. Peake, 520 F.3d 1330, 1335 (holding that in the context of new and material evidence claims, the "factual basis" of 38 U.S.C.A. § 7104(b)  referred to the disease or injury and not the symptoms of the disease or injury and "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury.").  

With respect to the lupus claim, the RO treated this matter as an application to reopen a previously denied claim, based on new and material evidence finding that the Veteran never appealed the May 2011 rating decision, which originally denied the claim.  The record shows, however, that in May 2011, the Veteran's representative submitted a "request for reconsideration of decision 5/9/2011", which the Board construes as a valid notice of disagreement with the May 2011 rating decision.  Moreover, after the RO issued the September 2011 rating decision confirming the denial of service connection for lupus, the Veteran submitted a notice of disagreement with this decision in December 2011, which is within the one year of the appeals period from the May 2011 rating decision.  For these reasons the Board considers the May 2011 rating decision as the decision on appeal with respect to the service connection claim for lupus.

The issue of whether the Veteran's second period of service (from July 1977 to July 1980) is barred from VA benefits has been raised by the record via a statement from the Veteran's representative on a March 2014 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes that the issue of whether the Veteran's second period of service is a bar to VA benefits should be adjudicated prior to the Board's proceeding with a decision in this appeal.  Specifically, treatment records from that period show a diagnosis of depression, which is relevant with the Veteran's service connection claim for a mental health disability.

The record also shows that the Veteran had a psychiatric evaluation during his first period of service that is not barred from VA benefits (March 1974 to May 1975).  An August 1974 treatment record shows the Veteran took seven Tylenol tablets for complaints of headaches following an argument with his girlfriend.  Additional notation addresses whether the Veteran had previous suicide attempts; it appears to indicate that he did not have any prior suicide attempts or drug use, but suggests that the Veteran's actions in August 1974 were the result of possible suicidal ideation.  In January 1975 it was noted that the Veteran had concerns about a family situation and notes that just before entering the service the Veteran's sister and cousin had been killed.  The diagnosis was situational adjustment reaction, immature personality.  Subsequent treatment records from the Veteran's period of military service that is barred from VA benefits, as well as post-service treatment records dated since 1991 show findings of depression.  

The Veteran underwent a VA examination in May 2009 to determine whether the Veteran had a psychiatric disability related to his military service.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner determined that this was not related to military service, but rather to his present psychosocial stressors.  While the examiner noted the Veteran's reports of being hospitalized twice in the military for psychiatric reasons and indicated a review of the claims file, it does not appear that the examiner fully considered the Veteran's medical treatment history in the military, including the findings in August 1974 and January 1975.  Additionally, even if the Veteran's present depression is more related to his psychosocial stressors, the determinative issue in this matter is whether his present depression first manifested during his military service.  Thus, a supplemental opinion is warranted with consideration of all relevant medical history.

Regarding the Veteran's service connection claim for lupus, an April 2011 letter from a VA rheumatologist notes that the Veteran had been treated at the VA rheumatology center at the VAMC in Detroit since March 2005.  However, there are no relevant treatment records in the file or in Virtual VA records.  These should be obtained on remand.  The Veteran also has testified that he had symptoms of lupus since his military service.  A medical opinion is warranted to resolve this claim.

The Veteran seeks service connection for disabilities of the feet.  The service treatment records show the Veteran was found to have pes planus on his entrance examination in March 1974.  Therefore the issue is whether his pes planus was aggravated by his military service; or whether he has any other foot disability due to military service.  An examination is warranted to resolve this matter, as well.

Regarding the Veteran's heart disability, the Veteran has asserted that his heart disability started in service.  The record shows symptoms of chest pain starting in 1990 and a myocardial infarction in January 2004.  The Veteran also has a long-standing history of hypertension.  An opinion is warranted to resolve whether the Veteran's present heart disability first manifested in service.

Finally, the record shows that the Veteran receives Social Security Administration (SSA) disability benefits.  While the disabilities that were considered in the SSA determination are not of record, as the records generated from this decision are potentially relevant to the claim on appeal, these records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of whether the Veteran's period of service from July 1977 to July 1980 is a bar to VA benefits as raised by the Veteran's representative in a March 2014 Informal Hearing Presentation.  See previous administrative decision dated August 1981.

2.  Obtain copies of relevant VAMC treatment records from the VAMC in Detroit pertaining to the Veteran's mental health, feet, lupus, and heart, dated since April 2003.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what steps, if any, VA will take concerning his claim.

3.  Obtain copies of the Veteran's SSA disability award decision and any records generated as a result of this decision.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning his claim.

4.  Return the Veteran's claims file to the examiner who performed the May 11, 2009 VA mental health examination.  If this examiner is no longer available to complete an addendum to his opinion, provide the Veteran's claims file to a similarly qualified psychologist or psychiatrist to ascertain the etiology of his present mental health disability.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner should review the entire record and provide an opinion as to whether the Veteran's mental health disability had its clinical onset during active service, or is related to any in-service disease, event, or injury from the period of service from March 1974 to May 1975.  

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) August 1974 record noting possible suicidal ideation with the Veteran taking seven Tylenol tablets after argument with girlfriend,

ii) January 1975 psychiatric evaluation, and

iii) post-service findings of depression since 1991.

c) In providing this opinion, the examiner must also consider any statements regarding chronic symptomatology since service.  

d) The examiner must provide a comprehensive report including a complete explanation (i.e., not merely summary conclusions) for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for a podiatry examination with a qualified clinician to ascertain the etiology of any current disabilities of the feet.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests should be conducted.  

a) The examiner should examine the Veteran and indicate what present disabilities of the feet that the Veteran has, if any, i.e., pes planus, etc.  

b)  After review of the claims file please provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that, regardless of the events reported by the Veteran in service, the Veteran's preexisting pes planus disability was not aggravated by service (i.e., that any increase in disability was the result of the natural progression of the disability) for the period of service from March 1974 to May 1975.  

c)  With review the entire record please provide an opinion as to whether any current disabilities of the feet (with the exception of pes planus) had its clinical onset during active service, or is related to any in-service disease, event, or injury, from the period of service from March 1974 to May 1975.  

d) In providing this opinion, the examiner must consider any statements regarding chronic symptomatology since service.  

e) The examiner must provide a comprehensive report including a complete explanation (i.e., not merely a summary conclusion) for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's present lupus.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All indicated tests should be performed, and all findings reported in detail.  

a) The VA examiner's opinion must address whether the Veteran's lupus was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

b) The examiner must provide a comprehensive report including a complete explanation (i.e., not mere summary conclusion) for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any present heart disability.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All indicated tests should be performed, and all findings reported in detail.  

a) The VA examiner's opinion must address whether any present heart disability was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology of chest pain. 

b) The examiner must provide a comprehensive report including a complete explanation (i.e., not mere summary conclusion) for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8.  After the requested examinations and/or supplemental opinions have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



